                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-40441

NORMAN W. THURLBY, II,                                        Chapter 7

            Debtor.                                           Judge Thomas J. Tucker
_________________________________/

                                  ORDER DISMISSING CASE

        On January 13, 2019, the Debtor filed a voluntary petition for relief under Chapter 7,
commencing this case, and the Debtor also filed, among other documents, a document entitled
“Certificate of Counseling” (Docket # 3), which states that on July 5, 2018, the Debtor received
“an individual [or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.”

        This Debtor is not eligible to be a debtor in this case under 11 U.S.C. § 109(h)(1). That
section provides in relevant part, that:

                an individual may not be a debtor under this title unless such
                individual has, during the 180-day period ending on the date of
                filing the petition by such individual, received from an approved
                nonprofit budget and credit counseling agency described in section
                111(a) an individual or group briefing (including a briefing
                conducted by telephone or on the Internet) that outlined the
                opportunities for available credit counseling and assisted such
                individual in performing a related budget analysis.

(Emphasis added).

       The Debtor did not receive the required credit counseling briefing during the 180-day
period ending on the date of the filing of the petition. The only credit counseling certificate that
the Debtor has filed shows that the Debtor received the credit counseling briefing on July 5,
2018, which was 192 days before the petition was filed in this case.

         Accordingly,

         IT IS ORDERED that this case is dismissed.


Signed on January 18, 2019




    19-40441-tjt    Doc 11     Filed 01/18/19      Entered 01/18/19 14:21:22        Page 1 of 1
